Curia.

Mandamus will not lie in cases where a remedy may be had by writ of error. Now, it is plain, from the cases cited by the counsel for the defendant, that error will lie where judgment is arrested—not directly and in the first instance—but the party wishing to bring error, should apply to the Court below for judgment against himself. For instance, the plaintiff who applies here should have prayed judgment for the defendant in the Court below. For refusing this, a mandamus would lie. And when the record is put in this form, error may be brought.
Motion denied.